[Cite as State v. Dennard, 2016-Ohio-2760.]


STATE OF OHIO                    )                    IN THE COURT OF APPEALS
                                 )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

STATE OF OHIO                                         C.A. No.       15CA010743

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
RAYMOND DENNARD                                       COURT OF COMMON PLEAS
                                                      COUNTY OF LORAIN, OHIO
        Appellant                                     CASE No.   13CR087422

                                 DECISION AND JOURNAL ENTRY

Dated: May 2, 2016



        SCHAFER, Judge.

        {¶1}    Defendant-Appellant, Raymond Dennard, appeals the judgment of the Lorain

County Court of Common Pleas classifying him as a sexual predator. For the reasons set forth

below, we affirm.

                                                 I.

        {¶2}    In 2013, Dennard was subjected to a DNA test, the results of which implicated

him in an unsolved rape case from 2001. The Lorain County Grand Jury indicted Dennard on

the following six counts: (I) kidnapping in violation of R.C. 2905.01(A)(2), a first degree felony;

(II) kidnapping in violation of R.C. 2905.01(B)(2), a first degree felony; (III) rape in violation of

R.C. 2907.02(A)(2), a first degree felony; (IV) rape in violation of R.C. 2907.02(A)(2), a first

degree felony; (V) aggravated burglary in violation of R.C. 2911.11(A)(1), a first degree felony;

and (VI) aggravated burglary in violation of R.C. 2911.11(A)(2), a first degree felony. Counts I,

II, V, and VI also carried a sexual motivation specification pursuant to R.C. 2941.147. After
                                                  2


initially pleading not guilty, Dennard changed his plea prior to trial and entered guilty pleas to all

of the charges within the indictment.

       {¶3}    The trial court conducted a sentencing hearing on February 3, 2015. The trial

court sentenced Dennard to nine years of imprisonment on Counts I, II, III, and IV and to five

years of imprisonment on Counts V and VI. The trial court ordered that Count III be served

consecutively to Count V, with the remaining counts to be served concurrently. Thus, the trial

court sentenced Dennard to a total term of 14 years in prison. At the same hearing, the trial court

found that Dennard was a sexual predator after considering the PSI report and hearing argument

from the parties.

       {¶4}    Dennard filed this timely appeal, raising two assignments of error for our review.

                                                 II.

                                        Assignment of Error I

       The evidence is insufficient to support the sexual predator classification of
       Mr. Dennard since the court erred as a matter of law in following R.C.
       2950.09.

       {¶5}    In his first assignment of error, Dennard argues that the trial court erred when it

found him to be a sexual predator. We disagree.

       {¶6}    Former R.C. 2950.01 et seq., known as “Megan’s Law,” creates three

classifications for sexual offenders: sexually oriented offender, habitual sex offender, and sexual

predator. See former R.C. 2950.09. The principal distinctions in the classifications are the

reporting requirements: sexual predators have to register their address every 90 days for life;

habitual sex offenders have to register their address annually for 20 years; and sexually oriented

offenders have to register their address annually for 10 years. See former R.C. 2950.04(C)(2);

former 2950.06(B)(1), (2); and former 2950.07(B)(1), (2).          Ohio’s current sexual offender
                                                3


registration act, the Adam Walsh Act, became effective January 1, 2008. However, because

Dennard committed the sexual offenses in this matter in 2001, before the enactment of the Adam

Walsh Act, he was subject to Megan’s Law. State v. Howard, 134 Ohio St.3d 467, 2012–Ohio–

5738, ¶ 17. Indeed, both parties stipulate in their respective merits brief that Megan’s Law

governs in this case.

       {¶7}    Former R.C. 2950.01(E)(1) defines a sexual predator as “[a] person [who] has

been convicted of or pleaded guilty to committing a sexually oriented offense * * * and is likely

to engage in the future in one or more sexually oriented offenses.” Specifically, Dennard

maintains that there was not clear and convincing evidence that he would be likely to commit a

future sexually oriented offense.

       {¶8}    In making a determination as to whether an offender is a sexual predator, the trial

court must consider all relevant factors pursuant to former R.C. 2950.09(B)(3), including:

   (a) The offender’s or delinquent child’s age;

   (b) The offender’s or delinquent child’s prior criminal or delinquency record
       regarding all offenses, including, but not limited to, all sexual offenses;

   (c) The age of the victim of the sexually oriented offense for which sentence is to be
       imposed or the order of disposition is to be made;

   (d) Whether the sexually oriented offense for which sentence is to be imposed or the
       order of disposition is to be made involved multiple victims;

   (e) Whether the offender or delinquent child used drugs or alcohol to impair the
       victim of the sexually oriented offense or to prevent the victim from resisting;

   (f) If the offender or delinquent child previously has been convicted of or pleaded
       guilty to, or been adjudicated a delinquent child for committing an act that if
       committed by an adult would be, a criminal offense, whether the offender or
       delinquent child completed any sentence or dispositional order imposed for the
       prior offense or act and, if the prior offense or act was a sex offense or a sexually
       oriented offense, whether the offender or delinquent child participated in available
       programs for sexual offenders;
                                                 4


   (g) Any mental illness or mental disability of the offender or delinquent child;

   (h) The nature of the offender’s or delinquent child’s sexual conduct, sexual contact,
       or interaction in a sexual context with the victim of the sexually oriented offense
       and whether the sexual conduct, sexual contact, or interaction in a sexual context
       was part of a demonstrated pattern of abuse;

   (i) Whether the offender or delinquent child, during the commission of the sexually
       oriented offense for which sentence is to be imposed or the order of disposition is
       to be made, displayed cruelty or made one or more threats of cruelty;

   (j) Any additional behavioral characteristics that contribute to the offender’s or
       delinquent child’s conduct.

“To earn the most severe designation of sexual predator, the defendant must have been convicted

of or pled guilty to committing a sexually oriented offense and must be ‘likely to engage in the

future in one or more sexually oriented offenses.’” State v. Eppinger, 91 Ohio St.3d 158, 161

(2001), quoting former R.C. 2950.01(E).

       {¶9}    The state has the burden of proving that the offender is a sexual predator by clear

and convincing evidence. Former R.C. 2950.09(B)(4). Clear and convincing evidence is more

than a mere preponderance of the evidence, yet does not rise to the level of evidence beyond a

reasonable doubt. Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus.

Clear and convincing evidence is evidence that “produces in the mind of the trier of facts a firm

belief or conviction as to the facts sought to be established.” Id. Thus, “a reviewing court will

examine the record to determine whether the trier of facts had sufficient evidence before it to

satisfy the requisite degree of proof.” State v. Schiebel, 55 Ohio St.3d 71, 74 (1990).

       {¶10} Here, Dennard advances a number of arguments in support of his first assignment

of error. First, Dennard contends that the trial court failed to hold the sexual offender hearing

prior to imposing sentence. A review of the transcript reveals that the trial court made its sexual

predator classification in this case during the sentencing hearing, but after it had already imposed
                                                 5


its sentence. Former R.C. 2950.09(B)(1) states, in part, that “[t]he judge shall conduct the

[sexual offender] hearing prior to sentencing and, if the sexually oriented offense is a felony,

may conduct it as part of the sentencing hearing[.]” In interpreting this statutory provision,

however, the Supreme Court of Ohio held that former R.C. 2950.09(B)(1)’s timing requirement

exists simply for convenience and orderly procedure. State v. Bellman, 86 Ohio St.3d 208, 210

(1999). As such, the statute’s requirement that a sexual offender hearing precede sentencing is

merely directory, not mandatory and may be forfeited by the defendant. Id. at 210-211.

       {¶11} As Dennard did not object to the trial court conducting the sexual offender

hearing after sentencing, we determine that Dennard forfeited the requirement that a sexual

offender hearing precede sentencing. See State v. Elder, 6th Dist. Ottawa Nos. OT-01-027, OT-

01-028, 2003-Ohio-893, ¶ 17. Moreover, we also determine that even assuming arguendo that

the trial court erred by sentencing Dennard first, such error was harmless as the statutory time

requirement in R.C. 2950.09(B)(1) is merely directory and the trial court still had jurisdiction to

hold the sexual offender hearing. See Crim.R. 52(A). Furthermore, no prejudice was apparent as

a result of the sexual offender hearing being held subsequent to the imposition of sentence. See

State v. Echols, 2d Dist. Greene Nos. 99CA60, 99CA82, 2000 WL 543313, * 3 (May 5, 2000)

(concluding that trial court’s error in sentencing defendant prior to holding sexual offender

hearing was harmless as trial court still possessed jurisdiction to conduct the hearing and because

the defendant could not establish any prejudice from the error.).

       {¶12} Next, Dennard argues that the trial court erred by failing to adhere to the model

procedure for sexual-offender-classification hearings that the Supreme Court of Ohio articulated

in Eppinger. Specifically, Dennard contends that the trial court failed to create a complete

record for review, failed to utilize an expert to assist in determining whether he was likely to
                                                 6


engage in future sexually-related offenses, and failed to specifically address the statutory factors

enumerated in R.C. 2950.09(B)(3). However, a careful review of the transcript reveals that

Dennard did not object at any time during the sexual offender hearing. As such, as it relates to

Dennard’s arguments involving the three Eppinger objectives, we conclude that Dennard has

forfeited all but plain error on appeal. See State v. Maple, 4th Dist. Ross No. 01CA2605, 2002

WL 507530, * 3 (Apr. 2, 2002) (determining that defendant’s failure to object to the trial court’s

reliance upon the evidence presented at trial and the PSI report when adjudicating him a sexual

predator waived that issue on appeal.). Although Dennard has preserved plain error review, he

has failed to argue the existence of plain error on appeal. This Court has repeatedly noted that it

will not sua sponte fashion an unraised plain error argument and then address it. E.g., State v.

McCrae, 9th Dist. Summit No. 27387, 2015–Ohio–1803, ¶ 8 (collecting cases).

       {¶13} Dennard’s first assignment of error is overruled.

                                     Assignment of Error II

       Appellant was denied effective assistance of counsel at the sexual predator
       hearing.

       {¶14} In his second assignment of error, Dennard contends that he received ineffective

assistance of counsel during the sexual offender hearing. Specifically, Dennard argues that his

trial counsel was ineffective for failing to seek an expert witness who would testify at the sexual

offender hearing that Dennard was unlikely to engage in future sexually oriented offenses. We

disagree.

       {¶15} “On the issue of counsel’s ineffectiveness, [Dennard, as the Appellant,] has the

burden of proof because in Ohio, a properly licensed attorney is presumed competent.” State v.

Gondor, 112 Ohio St.3d 377, 2006–Ohio–6679, ¶ 62. To prove ineffective assistance of counsel,

Dennard must establish that (1) his counsel’s performance was deficient, and (2) “the deficient
                                                7


performance prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). To

demonstrate prejudice, an appellant must prove that “there exists a reasonable probability that,

were it not for counsel’s [deficient performance], the result of the trial would have been

different.” State v. Bradley, 42 Ohio St.3d 136 (1989), paragraph three of the syllabus. This

Court need not address both prongs of Strickland if an appellant fails to prove either one. State

v. Ray, 9th Dist. Summit No. 22459, 2005–Ohio–4941, ¶ 10.

       {¶16} In support of his argument that his trial counsel was ineffective, Dennard cites to

the Ohio Supreme Court’s holding that “an expert witness shall be provided to an indigent

defendant at a[] [former] R.C. 2950.09(B)(1) sexual offender classification hearing if the court

determines, within its sound discretion, that such services are reasonably necessary to determine

whether the offender is likely to engage in the future in one or more sexually oriented offenses

within the meaning of [former] R.C. 2950.01(E).” Eppinger, 91 Ohio St.3d at 162. Dennard’s

reliance upon Eppinger is misplaced because the record in this case reflects that Dennard

retained his own attorneys and was not indigent. Eppinger expressly held that a trial court must

appoint an expert witness to indigent defendants if such services are reasonably necessary to help

determine whether a defendant is likely to reoffend. Thus, Eppinger is inapposite in this case.

Additionally, we note that the second Eppinger objective, which states that “an expert may be

required * * * to assist the trial court in determining whether the offender is likely to engage in

the future in one or more sexually oriented offenses” is permissive in nature and does not

mandate the aid of expert witnesses as a per se rule. (Emphasis added). Id. at 166. Thus, we

determine that Dennard was not entitled to an expert witness at the state’s expense at his sexual

offender hearing.
                                                 8


       {¶17} Lastly, “[a] defendant is not deprived of effective assistance of counsel when

counsel chooses, for strategical reasons, not to pursue every possible trial tactic.” State v.

Brown, 38 Ohio St.3d 305, 319 (1988). Courts in Ohio have routinely held that “[t]he decision

of whether or not to hire an expert is a matter of trial strategy, and does not, in and of itself,

amount to ineffective assistance of counsel.” State v. Keyes, 6th Dist. Erie No. E-08-072, 2009-

Ohio-6343, ¶ 28, citing State v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, ¶ 118 (“A

decision by trial counsel not to call an expert witness generally will not sustain a claim of

ineffective assistance of counsel.”); see also State v. Capers, 9th Dist. Lorain No. 10CA009801,

2011-Ohio-2443, ¶ 22. Nothing in the record indicates that procuring an expert on behalf of

Dennard would have resulted in more favorable testimony. As such, Dennard cannot show that

his trial counsel’s decision not to request an expert witness caused him any prejudice. Therefore,

we conclude that Dennard’s ineffective assistance of counsel argument is without merit.

       {¶18} Dennard’s second assignment of error is overruled.

                                                III.

       {¶19} Having overruled both of Dennard’s assignments of error, the judgment of the

Lorain County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                9


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JULIE A. SCHAFER
                                                     FOR THE COURT



HENSAL, P. J.
CANNON, J.
CONCUR.

(Cannon, J., of the Eleventh District Court of Appeals, sitting by assignment).


APPEARANCES:

DENISE G. WILMS, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and NATASHA RUIZ GUERRIERI, Assistant
Prosecuting Attorney, for Appellee.